WRIT GRANTED AND MADE PEREMPTORY
The trial court erred in denying Trinity Universal Insurance Company’s motion for summary judgment, as the exclusion contained in the policy applies to the allegation contained in the Allen Parish Police Jury’s petition. From the evidence submitted, there is no question of fact that the damage was due to the truck’s mechanical failure or breakdown, which is excluded by the policy provisions. IT IS ORDERED that the trial court’s judgment denying Trinity Universal Insurance Company’s motion for summary judgment be vacated and set aside, and NOW ORDERED that the trial court grant Trinity Universal Insurance Company’s motion for summary judgment, dismissing the insurer from the suit with prejudice, and assessing costs to the plaintiff, Allen Parish Police Jury.